ORDER
PER CURIAM.
Claimant, William Hohlt, appeals from a decision by the Labor and Industrial Relations Commission denying his claim for workers’ compensation. The decision is supported by competent and substantial evidence on the whole record; no error of law appears. A written opinion would have no precedential value. However, the parties have been furnished with a memorandum, for their information only, setting forth the reasons for this order.
The decision of the Labor and Industrial Relations Commission is affirmed. Rule 84.16(b).